                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ALEXANDRA BEER                                CIVIL ACTION

          v.                                      NO. 18-2640

    HOME CARE ASSOCIATES OF
    PHILADELPHIA, INC.; HOME CARE
    ASSOCIATES OF PHILADELPHIA,
    INC. d/b/a HOME CARE ASSOCIATES;
    DONNA JENKINS, individually; TASHA
    COOPER, individually; SHAQUILA
    BENSON, individually; and AISHA (Last
    Name Unknown), individually


                            ORDER RE: MOTIONS TO DISMISS

         AND NOW, this 18TH day of March, 2019, upon consideration of Defendants Tatia Cooper

and Aisha Parker’s Motion to Dismiss1 Plaintiff’s Complaint (ECF 6), Defendants Home Care

Associates of Philadelphia, Inc. and Home Care Associations of Philadelphia, Inc. d/b/a Home

Care Associates’ Partial Motion to Dismiss Plaintiff’s Complaint (ECF 8), and all submissions

related to these Motions, and for the reasons set out in the accompanying Memorandum, it is

hereby ORDERED that:

      1. The First and Second Causes of Action are DISMISSED WITH PREJUDICE to the extent

         they are pled against Defendants Cooper and Parker;

      2. The Third Cause of Action is WITHDRAWN by Plaintiff;

      3. Defendants Cooper and Parker’s Motion to Dismiss Plaintiff’s Complaint is therefore

         GRANTED; and




1
       The Complaint and case caption identify these Defendants as “Tasha Cooper” and “Aisha
(Last Name Unknown).”
    4. Defendants Home Care Associates of Philadelphia, Inc. and Home Care Associations of

        Philadelphia, Inc. d/b/a Home Care Associates’ Motion to Dismiss the Third Cause of

        Action is therefore GRANTED.


                                                         BY THE COURT:

                                                         /s/ Michael M. Baylson
                                                         _______________________________
                                                         MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-2640 Beer v Home Care Assocs of Phila Inc\18cv2640 Order re Mots to Dismiss
